Exhibit 10


AMENDMENT TO THE
ALLETE DIRECTOR STOCK PLAN


The ALLETE Director Stock Plan (the “Plan”), dated May 9, 1995, as amended, is
amended as follows, effective October 1, 2010:


1.           Section V is amended by deleting section B. in its entirety and
replacing it with the following:


“B.  Each Director shall receive a Stock Payment for services rendered during
the Service Period on the first business day of June or as soon as practicable
following that date and such Stock Payment shall be equal in value to $60,000,
except that the Stock Payment to the Board Chairman shall be equal in value to
$90,000.  The number of shares shall be calculated by dividing the amount of the
Stock Payment by the fair market value of a share of Common Stock, which for
this purpose means the average New York Stock Exchange closing price for the
last 5 days up to and including the date that is 10 calendar days prior to June
1 of the Service Period (or on the first business day thereafter if June 1 is
not a business day).  To the extent the Director has not elected to defer some
or all of the Stock Payment pursuant to the ALLETE Amended and Restated
Non-Employee Director Compensation Deferral Plan II, the Company shall either
issue shares or cause the appropriate number of shares of Common Stock to be
purchased in the market and delivered to the Director or, at the Company’s
election, to the Director’s Invest Direct account or to the Director’s account
in such successor dividend reinvestment plan as the Company may
establish.  Fractional shares may be paid in cash.  Any Director joining the
Board during a Service Period after the first business day in June will receive
his or her Stock Payment, valued using the same general methodology described
above and prorated to reflect the number of months included in the Director’s
initial Service Period, as soon as practicable after the first business day
following the effective date of his or her election or appointment to the
Board.”


2.           In all respects not amended, the Plan is hereby ratified and
confirmed.


IN WITNESS WHEREOF, and as evidence of the adoption of this amendment to the
Director Stock Plan, the Board of Directors of ALLETE, Inc. has caused this
amendment to be executed by its duly authorized representative this 19th day
October, 2010.


ALLETE, Inc.
By:
/s/ Alan R. Hodnik
     
Alan R. Hodnik
 
President and Chief Executive Officer





ATTEST:
By:
/s/ Deborah A. Amberg
     
Deborah A. Amberg
 
Senior Vice President, General Counsel & Secretary




